Citation Nr: 1716905	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  06-21 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for residuals of a stress fracture to the right femoral neck, with screw fixation (right femur disability).

2.  Entitlement to an initial disability rating higher than 10 percent prior to November 1, 2012, and higher than 20 percent since November 1, 2012, for low back strain.

3.  Entitlement to an initial disability rating higher than 10 percent for right knee strain.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty in from April 2004 to October 2004. 

 This case is before the Board of Veterans' Appeals (Board) on appeal from June 2005 and January 2007 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2010, October 2012, and July 2013, the Board remanded the case for further development.  In September 2014, the Board remanded the claim for increased compensation for the right femur and denied the claims for increased compensation for the low back and the right knee.  The Veteran then appealed the September 2014 Board decision.  In September 2015, based on a Joint Motion for Partial Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's September 2015 decision as to the claims for increased compensation for the low back and the right knee and remanded the claims to the Board for further development and readjudication.  Further, the claim for increased compensation for the right femur is again before the Board for further appellate proceedings. 

In March 2016, these matters were remanded by the Board for further development.

Following a March 2017 rating decision which granted entitlement to service connection for shortening of the right lower extremity (right leg disability) and assigned a 10 percent disability rating, effective September 2016, the Veteran submitted a timely notice of disagreement (NOD) in April 2007 in which she disagreed with the 10 percent disability rating and effective date assigned for the grant of service connection for the right leg disability.  However, a review of the claims file reveals that the RO is addressing this NOD; thus, the Board declines jurisdiction of this issue at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that she is afforded every possible consideration.

The Veteran underwent a VA hip, thigh, and back conditions Disability Benefits Questionnaire examinations in September 2016.  However, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA hip, thigh, and back examinations must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Moreover, in a January 2017 medical opinion, Lynda Terry-Choyke, Appeals Resource Center (ARC) Medical Officer indicated that the September 2016 VA examinations are incomplete and stated that the March 2016 Remand directives had not been met.  In an April 2017 Brief, the Veteran's representative called into question the identity and credentials of independent medical examiner Lynda Terry-Choyke (aka Lynda Terry and Lynda Choyke) and argues that she did not appear to be licensed by the District of Columbia as a physician.  In this regard, the record contains no indication that Lynda Terry-Choyke has special expertise in orthopedic disabilities.  In addition, it is unclear to the Board why an independent medical opinion was sought from this independent medical examiner since the Board's March 2016 did not request an independent medical opinion in the adjudication of the Veteran's increased rating claims.

Nonetheless, under these circumstances, therefore, the Veteran's rating claims should be remanded for new VA examinations.

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Please undertake the March 2016 Remand instructions that have not yet been addressed, to specifically include obtaining the requested clinical information in the third remand paragraph.

2.  Obtain all outstanding VA medical records related to the Veteran's back, right hip, and right knee disabilities, including those dated from November 2016 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records herself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of her back, right knee, and right hip disabilities.  The claims file should be made available to the examiner, to specifically include a copy of the March 2016 Remand.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria including the clinical findings requested in the March 2016 Remand.

With regard to the back, right knee, and right hip disabilities, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for entitlement to higher ratings for back, right hip, and right knee disabilities, should be readjudicated based on the entirety of the evidence.

If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

